DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2022.
Applicant’s election of claims 1-11 in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
	Applicant cancels claim 8 and amends claim 9 and the specification. The 112b and objection from the previous Office Action are withdrawn. The 112b rejection with regards to claim 1 is withdrawn and are now objected.
	Applicant amends claim 1 to include a limitation not previously examined, supported by the instant figure drawings. This amended limitation is not persuasive following the addition of relevant prior art document Chang et al (US-20080225390-A1), see Fig. 9b.


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “each of the plurality of grooves is in communication with the corresponding of the plurality of recessed portions” should be “each of the plurality of grooves surrounds one corresponding recessed portions”.
Claim 1 recites the limitation “air… is discharged to an outside of the mold through the corresponding of the plurality of grooves and the exhaust passage sequentially” should be “air… is discharged to an outside of the mold through the plurality of grooves and the exhaust passage sequentially”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann et al (US-20070216049-A1) and further in view of Sato (JPS61247628A, English translation provided by Espacenet), Arai et al (JP-2001033611-A, English translation provided by Espacenet), and Chang et al (US-20080225390-A1).
Regarding claim 1, Rudmann teaches of a mold for molding a wafer lens (Fig. 1 annotated below, tool 9 [0058]) the lens having a convex surface on one side [0041] wherein the mold comprises: a lower mold correspondingly matching and molding the convex surface (structural feature [0017], replication tool 9); and an upper mold corresponding to the lower mold (substrate 7), wherein the lower mold comprises a first lens molding surface facing the upper mold (spacer portions 2), and a molding cavity is formed between the first lens molding surface and the upper mold (replication sections 3). The first lens molding surface recesses towards a direction facing away from the upper mold to form a plurality of recessed portions (replications sections 3) and a plurality of grooves surrounding the plurality of recessed portions (spill volume 4) wherein each of the plurality of grooves correspond and is in communication with each of the plurality of recessed portions (Fig. 2).

    PNG
    media_image1.png
    324
    930
    media_image1.png
    Greyscale

Fig. 2 shows a different view in which groove (spill volume 4) surrounds the recessed portion 3; however, it is questionable regarding if it reads on a plurality of grooves. In the same field of endeavor, Sato teaches of a similar lens mold in with a plurality of grooves surrounding the plurality of recessed portions (glass escape groove 6, p. 1 Line 37-38) wherein each of the plurality of grooves correspond and is in communication with each of the plurality of recessed portions and two adjacent grooves of the plurality of grooves are in communication with each other (Fig. 2). It would be obvious to one of ordinary skill in the art at the time of invention to modify the groove of Rudmann to be distinctly separate corresponding to each recessed portion while also being adjacently in communication with  other grooves as an alternative shape and to allow the replication material to flow and fill [0063].
Rudmann teaches that air that gets trapped in the mold is a common defect of the finished product [0007]. Rudmann relies on altering the shape of the substrate and groove to displace the air [0070]. Rudmann does not expressly teach of an exhaust passage to discharge trapped air. In the same field of endeavor, Arai teaches of an exhaust passage formed in the first lens molding surface in which the exhaust passage (degassing grooves 31-33) communicates with grooves (section 21) and extends to an outer edge of the lower mold, discharging the air to the outside (p. 2 Line 59-p. 3 Line 3). Arai adds the exhaust passage because air is likely to get trapped in the groove region (p. 4 Line 32-33). It would be obvious to one of ordinary skill in the art at the time of invention to add an exhaust passage from the groove to an outer edge of the mold to discharge gas that is trapped in the groove. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
From the above annotated figure, Rudmann does not expressly teach that the depth of the groove is smaller than that of the recessed portions. In the same field of endeavor, Chang teaches of buffer zones 220, reading on the instantly claimed groove, in which it is illustrated in Fig. 9b to have a depth smaller than that of the recessed portion (depth of optical microstructure element 310). It would be obvious to one of ordinary skill in the art at the time of invention that the depth of the groove be of any depth such as smaller in depth than the recessed portion to collect extraneous forming material and reduce air bubbles [0026].

Regarding claim 2, according to modified Rudmann of claim 1, Arai teaches the exhaust passage is recessed into the mold (mold member 20, Fig. 2B).

Regarding claim 3, according to modified Rudmann of claim 1, Rudmann teaches of a plurality of connecting portions (spacer portions 1 in above annotated Fig. 1) that is formed in the molding surface and is spaced apart from each other, each of the plurality of connecting portions is provided between the groove and the recessed portion adjacent to the groove via the connecting portion [0057].

Regarding claim 4, according to modified Rudmann of claim 3, Rudmann teaches that the connection portions have a height difference from the substrate, reading on recessed towards the direction facing away the upper mold [0064].

Regarding claim 5 and 6, according to modified Rudmann of claim 3, Rudmann teaches that the connecting portion (1 in Fig. 1) is recessed [0064] (Fig. 1 comparing height of 1 and 2). Rudmann does not specify the depth of their connecting portions. Referring to MPEP 2144.04,  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have the plurality of connecting portions have a depth of 20 µm or be 10 to 30 µm because the prior art device performs the same action as the claimed device.

Regarding claim 7, according to modified Rudmann of claim 1, Sato teaches of the plurality of grooves (glass escape groove 6) to be a continuous ring shape in Fig. 2 around the recessed portions/aspheric surface 4a.

Regarding claim 9, according to modified Rudmann of claim 1, the inner surface of the recessed portion is a hemispherical surface [0017] (half-circular cross section of the recessed portion in annotated Fig. 1).

Regarding claim 10, according to modified Rudmann of claim 1, the plurality of recessed portions is arranged in a matrix (Fig. 2).

Regarding claim 11, according to modified Rudmann of claim 1, Arai teaches that the exhaust passages are radially disposed from the mold (p. 4 Line 37-40). When modifying the mold of Rudmann to incorporate the exhaust passage, it would be obvious to add a plurality of exhaust passaged symmetrically disposed with respect to a center line of the mold for the purpose of adequate gas venting. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150077856-A1, US-10259178-B2 teach of the upper/lower mold with a plurality of recessed portions, grooves, and connecting portions. 
JPS63103837A teaches of an array of recessed portions with a plurality of continuous ring shape grooves
US-20110075264-A1 teach of a recessed portion with grooves and exhaust passages, but not in an array
US-5540543-A teaches of mold array with flanges that can read as grooves
US-5573108-A teaches of a groove depth smaller than that of the recessed portion
US-7704418-B2 teaches of a mold with multiple groove embodiments, some reading as groove depths smaller than that of the recessed portion
US-9102110-B2 teaches of a mold array with multiple grooves 
US-20180141291-A1 teaches of a mold array to manufacture complex shaped lens with groove set to be smaller than the depth of the cavity

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742